Title: Bishop James Madison to Thomas Jefferson, 31 May 1809
From: Madison, Bishop James
To: Jefferson, Thomas


          My dear Sir,  Williamsburg May 31. 1809.
           Mr Wm Rives, the Son of Mr Rives of Nelson County, will present this to you.  He has lately been obliged to quit leave College, on Acct of his yielding to that false notion of Honour, which is, unfortunately, so prevalent. The Sentence of the College was unavoidable, tho pass’d with sincere Regret; & I take a particular Pleasure in giving you the full assurances, that I believe him to be  not only, a Youth of the best Disposition, & of Manners always polite & engaging; but also, that he has been richly gifted by nature with a fine Genius, & with that mental Energy, which merits the highest Cultivation. His Father, as well as himself, is anxious that the Expulsion should not operate against him, in your Decision with Respect to a Proposition, which will be made  submitted to you; &, therefore, it is; that I have made this Representation. I feel, also, a warm Interest in his future Welfare; & am persuaded, that under your Auspices, we may expect that he will become one of the Ornaments of his Country.
           I congratulate you, most heartily, on the full, unanswerable Demonstration, which late Events have given of the Wisdom & sound Policy of the Measures of your Administration, with Respect to our foreign Relations. One Triumph only is wanting; & that, I think, is even now at our very Doors. The French Emperor, if consistent, must also abrogate his injurious decrees. We shall  then hear what those will say, who are so emphatically styled—“their Friends”—by British Orators. But really, we appear to have intermingled with our social Connections such a mass of Corruption, that it may be doubted whether all a sufficient Anteseptic can be found to counteract its putrid Tendency.
          With the sincerest Sentiments of Respect & Esteem, I am, Dr Sir
          Yr Friend & St J Madison
        